DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 08/05/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey et al., (US 2011/0117043).
Dempsey et al. teaches a mascara cosmetic for coating eyelashes and/or eyelids, which is long lasting and has excellent wear characteristics (Abstract).
Dempsey et al. further teaches, “The mascara compositions can be a single coat application, a base coat of mascara and a top coat” (p. 2, para. [0013]).
The base coat comprises volatile oils i.e. “volatile hydrocarbons” (p. 2, para. [0022]) such as “isododecane, isohexadecante” (p. 3, para. [0023]) and volatile silicones (p. 2, para. [0022]) such as 244 Fluid from Dow Corning (p. 3, para. [0024]).

The “top coat composition is anhydrous” (p. 4, para. [0038]) and comprises film forming agents (p. 4, para. [0041]).

The reference teaches additives suitable for both compositions including “dimethiconol” (silicone gum) and “dimethicones” (non-volatile silicone oil)   (p. 5, para. [0053]) and surfactants including “the condensation of ethylene oxide and/or propylene oxide with ethylene diamine” (polyamine) (p. 5, para. [0057]).  Accordingly, it would have been obvious for the topcoat to comprise silicone gum and nonvolatile silicone oil, and a polyamine compound.

The prior art teaches a specific embodiment of a base coat mascara comprising “Acrylates Copolymer” (ethylenic copolymer) and “Isododecane” (volatile oil) (p. 10, Table 3).
top coat composition comprising isododecane, trimethyl-siloxysilicate, dimethicone (silicone gum) (p. 10, Exmple 4, Table 4).
The prior art is not anticipatory insofar as the prior art does not require a nonvolatile silicone oil and polyamine compound for the top coat compositions; however it would have been obvious to add them given their plain enumeration in the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612